                                Livingscapes Exhibit F

                                                                          Open
  Date       Transaction   Due Date     Property       Amount            Balance      Balance


08/02/2020     Invoice     08/17/2020     A-M            495.00           495.00       495.00
12/07/2020     Invoice     12/22/2020                    345.00           345.00       840.00
                                                   $        840.00   $       840.00


11/18/2020     Invoice     12/03/2020     A-M            570.00           570.00       570.00
                                                   $        570.00   $       570.00


01/21/2021     Invoice     02/05/2021     C-I          3,705.00          3,705.00     3,705.00
01/21/2021     Invoice     02/05/2021                  19,055.25         19,055.25    22,760.25
                                                   $     22,760.25   $    22,760.25


11/07/2020     Invoice     11/22/2020     A-M            525.00           525.00       525.00
                                                   $        525.00   $       525.00


11/08/2020     Invoice     11/23/2020     A-M            398.00           398.00       398.00
11/18/2020     Invoice     12/03/2020                  2,173.50          2,173.50     2,571.50
12/06/2020     Invoice     12/21/2020                    895.00           895.00      3,466.50
                                                   $      3,466.50   $     3,466.50


01/28/2021     Invoice     02/12/2021     A-M            879.00           879.00       879.00
                                                   $        879.00   $       879.00


01/16/2021     Invoice     01/31/2021     A-M            919.04           447.79       447.79
                                                   $        919.04   $       447.79


06/07/2020     Invoice     06/07/2020     A-M          2,097.00          2,097.00     2,097.00
                                                   $      2,097.00   $     2,097.00


01/12/2021     Invoice     01/27/2021     A-M            50.00            50.00        50.00
                                                   $         50.00   $        50.00


01/17/2021     Invoice     02/01/2021     A-M            80.00            80.00        80.00
                                                   $         80.00   $        80.00


08/02/2020     Invoice     08/17/2020     A-M            80.00            80.00        80.00
08/24/2020     Invoice     09/08/2020                    160.00           160.00       240.00
09/27/2020     Invoice     10/12/2020                    644.50           644.50       884.50
11/08/2020     Invoice     11/23/2020                    200.00           200.00      1,084.50
12/09/2020     Invoice     12/24/2020                    80.00            80.00       1,164.50
01/12/2021     Invoice     01/27/2021                    40.00            40.00       1,204.50
01/28/2021     Invoice     02/12/2021                    40.00            40.00       1,244.50
                                                   $      1,244.50   $     1,244.50



     Case 3:20-bk-03561          Doc 31-4 Filed 02/15/21 Entered 02/15/21 12:08:47                Desc
                                         Exhibit F Page 1 of 2
08/24/2020   Invoice   09/08/2020   A-M       160.00           160.00       160.00
09/27/2020   Invoice   10/12/2020             265.00           265.00       425.00
                                          $       425.00   $       425.00


11/08/2020   Invoice   11/23/2020   A-M       263.00           263.00       263.00
12/09/2020   Invoice   12/24/2020             343.00           343.00       606.00
01/12/2021   Invoice   01/27/2021              80.00            80.00       686.00
                                          $       686.00   $       686.00


01/12/2021   Invoice   01/27/2021   A-M       550.00           541.00       541.00
                                          $       550.00   $       541.00


09/27/2020   Invoice   10/12/2020   A-M       290.00           290.00       290.00
                                          $       290.00   $       290.00


04/08/2019   Invoice   04/23/2019   A-M       379.00           379.00       379.00
12/16/2019   Invoice   12/31/2019              80.00            80.00       459.00
06/14/2020   Invoice   06/29/2020              40.00            40.00       499.00
                                          $       499.00   $       499.00


09/27/2020   Invoice   10/12/2020   A-M       325.00           325.00       325.00
                                          $       325.00   $       325.00


01/28/2021   Invoice   02/12/2021   A-M       1,165.00         1,165.00     1,165.00
                                          $     1,165.00   $     1,165.00


08/02/2020   Invoice   08/17/2020   A-M       438.75           438.75       438.75
12/09/2020   Invoice   12/24/2020             508.75           508.75       947.50
                                          $       947.50   $       947.50


01/28/2021   Invoice   02/12/2021   A-M       1,899.00         1,899.00     1,899.00
                                          $     1,899.00   $     1,899.00


11/08/2020   Invoice   11/23/2020   A-M       378.50           378.50       378.50
                                          $       378.50   $       378.50
                                          $    40,596.29   $    40,116.04




     Case 3:20-bk-03561      Doc 31-4 Filed 02/15/21 Entered 02/15/21 12:08:47         Desc
                                     Exhibit F Page 2 of 2
